Citation Nr: 0027391	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  95-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to August 23, 1994.

2.  Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
February 1970.

This matter originally arises from a September 1993 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which granted 
service connection and assigned a 10 percent rating for PTSD.  
The veteran appealed to the Board of Veterans' Appeals 
(Board) for a higher rating.  During the pendency of the 
appeal, an RO decision in February 1995 increased the rating 
for the veteran's PTSD to 50 percent, effective from August 
23, 1994.  In a May 1998 decision, the Board increased the 
veteran's rating to 30 percent, prior to August 23, 1994, and 
denied a rating in excess of 50 percent thereafter.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a February 2000 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that part of the May 1998 Board decision be vacated 
to the extent that it denied a rating in excess of 30 percent 
for PTSD, from November 6, 1992 to August 22, 1994, and a 
rating in excess of 50 percent from August 23, 1994, and the 
matter remanded.  By a February 2000 order, the Court granted 
the joint motion.  The case was subsequently returned to the 
Board, and in September 2000 the veteran's representative 
submitted additional argument. 


FINDINGS OF FACT

1.  The veteran's PTSD symptomatology was not productive of 
more than definite social and industrial impairment prior to 
August 23, 1994.  

2.  Since August 23, 1994, the veteran's PTSD has been 
productive of no more than considerable social and industrial 
impairment or no more than occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 30 percent for PTSD, 
from November 6, 1992 to August 22, 1994, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  A disability rating in excess of 50 percent for PTSD, 
from August 23, 1994, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §  4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  An assertion that service-connected disability 
has worsened is sufficient to render an increased rating 
claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  After reviewing the claims file, the Board 
further finds that the duty to assist the veteran has been 
met and that the record as it stands allows for an equitable 
determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

Further, since this is an appeal from an initial grant of 
service connection and originally assigned rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation, as indicated in the captioned issues.  That 
is, appellate review must consider the applicability of 
"staged ratings" based upon the facts found during the time 
period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, as it is already the case here that the 
veteran has been assigned different ratings for two different 
time periods, the Board must look to whether an increased 
rating is warranted at any time from the effective date of 
the original grant of service connection. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).
In evaluating disability due to mental disorders, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  See 38 C.F.R. § 4.126(a),(b) (1999).  

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth in 
38 C.F.R. §§ 4.125-4.130.  See 61 Fed. Reg. 52695-52702 
(1996).  Since this claim originated in November 1992, the RO 
reviewed the claim under both the old and new criteria.  The 
Board will proceed to do the same, in keeping with the United 
States Court of Appeals for Veterans Claims (Court) mandate 
to have the most favorable version of the regulations apply 
to a veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, the Board notes that the revised 
PTSD regulations will not be addressed as regards the period 
from November 6, 1992 to August 22, 1994, because the revised 
law pertaining to the evaluation of PTSD does not allow for 
retroactive application prior to November 7, 1996.  When the 
new regulations were promulgated, the Secretary specifically 
indicated that November 7, 1996, was to be the effective date 
for the revisions.  See Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. at 52,695 (1996).  

Consequently, because it is clear from the amended 
regulations that they are not be accorded retroactive effect, 
the law prevents the application, prior to November 7, 1996, 
of the liberalizing law rule stated in Karnas.  See 38 
U.S.C.A. § 5110 (g) (West 1991); 38 C.F.R. §§ 3.114 (a), 
3.400 (p) (1999). 

In December 1992, the veteran was afforded a VA psychiatric 
examination.  He reported daily recollections of Vietnam, 
with recurrent nightmares once a week, and flashbacks, only 
rarely, except during the Persian Gulf War when they occurred 
2 to 3 times a week.  He stated that he had difficulty 
sleeping and slept only 3 to 4 hours a night.  He stated that 
he initially sought psychotherapy approximately 4 months 
after service, but he did not provide the RO with information 
regarding the source of such treatment.  He also reported on 
his initial claim form that he was treated for PTSD at the 
Dayton VA Medical Center and Veterans' Center in 1981 and 
1982.  A request for medical records resulted in 1991 reports 
of chest x-rays.  There were no records from 1981.  The 
veteran told the VA psychiatrist that he lived in the country 
with his 18 year old daughter and had very few friends.  He 
noted that he had been laid off six months earlier from his 
brother's film processing company because of financial 
problems.  He had been employed there for approximately ten 
years.  He stated that he could not return to retail sales 
work because of his difficulty interacting with people.  

The VA psychiatrist's mental status evaluation revealed that 
the veteran had a logical, coherent and relevant thought 
process with no evidence of pressured speech.  He was 
considerably preoccupied with the death of his buddy that 
occurred in Vietnam, but he was not delusional.  His affect 
was somewhat anxious and at times he was teary-eyed.  His 
overall emotional display was consistent with his symptoms 
and he showed a picture characteristic of PTSD.  He was 
oriented times three, and able to concentrate, with intact 
immediate and remote memory.  His insight and judgment were 
also intact.  His Axis I diagnosis was PTSD and on Axis V he 
was assigned a GAF scale score of 60, with a past score of 
65.

The VA psychologist concurred with the diagnosis and included 
an Axis II diagnosis of personality disorder, not otherwise 
specified, with dependent, avoidant and histrionic 
characteristics.  The psychologist noted that the veteran 
scored 118 on the Mississippi Scale for Combat Related PTSD 
which was well above the cutoff for determining the presence 
of PTSD symptomatology.  He also found that the results of 
the Minnesota Multiphasic Personality Inventory (MMPI-2) 
indicated considerable pathology.  

VA outpatient treatment notes from November 1993 show that 
the veteran was prescribed medication to help with his PTSD 
symptoms and was regularly assessed in the mental health 
clinic.  A July 1993 note indicated a recent nightmare about 
Vietnam.  A November 1993 clinical note reflected the 
veteran's request for medication and assertions that he was 
angry and depressed, but would not hurt himself or others.  
An August 4, 1994 treatment note stated that the veteran's 
PTSD appeared to be getting worse.  He was living in a motel 
and still had nightmares about Vietnam.  The VA psychiatrist 
offered no elaboration of specific symptomatology that was 
worsening.  October 1994 VA mental health treatment notes 
reflect a reported increase in the veteran's Mississippi 
Scale for Combat Related PTSD from 118 two years earlier to a 
present score of 150.  The veteran was reported to be 
emotionally guarded with a flat affect.  He refused to 
consider an inpatient treatment program and was referred for 
individual therapy.  The diagnosis was PTSD with increased 
symptoms.  The October 1994 evaluation from the VA 
psychologist indicated that the veteran was working in a 
motel, and as a security guard at a children's home.  The 
veteran reported that he had combat dreams and that he 
believed his life was "pretty much over."  The psychologist 
noted that the veteran presented a history and symptoms 
consistent with severe PTSD.

The veteran was afforded further VA examination in January 
1995.  He reported that he was in regular therapy, which 
helped, but that he found that his nightmares had increased 
to two to three times a week.  Flashbacks continued 
periodically.  He also stated that he had recently started 
feeling paranoid and experienced increasing irritability and 
dislike of other people.  He said that he was estranged from 
family and friends, yet he reported that he "gets along 
quite well with his parents and siblings."  He reported 
feeling paranoid and stated that he did not associate much 
with other people, only with a couple of veteran friends.  He 
described his paranoid feelings as people talking about him 
when he attended group sessions.  He reported insomnia and a 
preoccupation with his friend who was killed in Vietnam.  He 
lived in a motel room with two dogs as his daughter had moved 
out.  He worked 16 hours a week and reported getting very 
depressed sometimes, thinking that life is not worth living, 
but he also denied suicidal ideation.  

The examiner noted that the veteran's personal hygiene had 
deteriorated.  He appeared disheveled and not properly 
groomed.  The mental status evaluation revealed no evidence 
of pressured speech or thought disorder.  He was not guarded 
or suspicious, although he reported feeling paranoid in group 
settings.  There was some evidence of obsession with his 
buddy who died in Vietnam, but no indication of delusions, 
ideas of reference, or hallucinations.  He did manifest sleep 
disturbances, anxiety and depression.  He also appeared 
irritable.  His overall emotional display was reported as 
consistent with his symptoms.  Cognitive functions were all 
intact.  The diagnosis was reported as: Axis I - PTSD; 
dysthymia, late onset, secondary; Axis II - no diagnosis; 
Axis V - Current GAF 55, past one year GAF 55.  The examiner 
noted that the veteran had deteriorated to some degree since 
his 1992 examination with increased nightmares and intrusive 
thoughts.  In addition, in spite of regular psychotherapy and 
medication, he seemed to have more depressive features than 
before.  

Subsequent to this VA examination report, the veteran was 
granted an increased rating for PTSD to 50 percent, effective 
from August 22 1994.  He continued to note his disagreement 
with the assigned rating and requested further increase.

Records from the Social Security Administration show that the 
veteran was granted disability benefits effective August 
1995.  His primary diagnosis was reported as anxiety related 
disorders with a secondary diagnosis of affective disorders.  
The substance of the report included the veteran's statements 
that he did housecleaning twice a week and shopped twice a 
week.  He reported that he watched television, took walks, 
and shot pool twice a week for recreation.  He also visited 
the VFW about twice a week.

VA outpatient mental health notes covering the period April 
1995 through September 1996, show that the veteran continued 
in regular therapy with no significant change in symptoms.  
His therapist reported that his symptoms had ranged from 
moderate to severe over the years since his separation from 
service.  In August 1995, he resigned from his job as a motel 
desk clerk because of his increased irritability and 
moodiness.  The VA therapist questioned the veteran's ability 
to maintain employment because of his physical and 
psychiatric problems.  In January 1996, he resigned from his 
only remaining part-time position as a security guard.  He 
stated that he could not tolerate the pressure and presence 
of other people.  He reported to his treating psychotherapist 
that the anxiety he experienced entering empty buildings 
caused him to quit.  He reported that they reminded him of 
bunkers.  His treating psychotherapist retired in September 
1996 and noted his referral of the veteran for continued 
treatment.  There are no additional outpatient records 
associated with the claims file.  

The veteran was afforded four more VA psychiatric 
examinations.  Two in 1996, and two in 1997.  In January 1997 
a social and industrial survey was reported.  During the 
April 1996 VA examination, the veteran reported having been 
hospitalized 4 to 5 years earlier for anxiety and depression.  
He stated that at the time of hospitalization he had constant 
suicidal ideation, but never acted on it.  He reported that 
he was provided medication and did relatively well after the 
hospitalization.  The veteran reported that his PTSD symptoms 
had been increasing in severity and quantity.  However, the 
overall VA examination indicated that there had been no 
change in symptoms or level of impairment.  His hygiene was 
average and he was fully oriented.  He presented paranoid 
ideation, distrust of everyone, and feelings of hopelessness 
and helplessness.  He agreed that he had chronic and constant 
low grade suicidal ideation and homicidal ideation, some in 
Vietnam and some in the U.S., and stated that some people 
"get on his nerves."  The examiner noted that the veteran's 
affect was depressed without anxiety.  The examiner reported 
an Axis I diagnosis of PTSD with dysthymia and a GAF scaled 
score of 60.  The examiner reported that the veteran was at 
the same level as a year ago, with perhaps some increased 
nightmares and broken sleep patterns.  The veteran also was 
noted to be using alcohol and had a permanent suicidal 
ideation as well as feelings of irritability, anxiety, and 
sometimes upgrading to homicidal ideation.  

A July 1996 VA mental health clinical note reported no change 
in the veteran's symptoms with continued social isolation and 
feelings of discomfort and nervousness around other people.  
The VA psychologist referenced the veteran's ability to 
relate to people having deteriorated over the last few years 
and he offered his opinion that the veteran was unemployable 
due to severe PTSD.  

The October 1996 examination report noted recurrent 
persistent severe PTSD symptoms manifested by nightmares, 
social isolation and lack of social support with continued 
impaired occupational function.  There was no evidence of 
negativistic or dramatic attitude.  He was moderately tense, 
nervous and worried, but cooperative.  There was no evidence 
of delusion or perceptual disturbance and insight and 
judgment was intact.  The veteran's GAF score was reported to 
be 50.  

During the January 1997 VA field examination interview, the 
veteran demonstrated acceptable demeanor and appeared 
truthful to the interviewer.  He reported attending the VFW 
Post once in a while, and had been as recently as two weeks 
earlier.  He lived in a cottage on the grounds of a Veterans 
Children's Home where he had previously worked as a security 
guard.  He reported that he quit because it bothered him to 
go in and out of vacant buildings and especially into a 
tunnel connecting the buildings, as it reminded him of 
Vietnam.  The interview with co-workers noted that the 
veteran kept to himself but never "got out of line."  The 
interview with his mother and stepfather noted that the 
veteran became paranoid and lost his sense of humor after his 
return from Vietnam.  He did not stay very long when he 
visited and did not have much to say.  His brother reported 
that he saw the veteran as a dental patient a couple of times 
a year, and also saw him on holidays.  He reported that his 
brother had been much more outgoing before military service 
but currently was very much a loner, with no tolerance for 
disagreements.  The veteran's other brother, for whom he 
worked from 1982 to 1991, reported that he did not see the 
veteran often and had not talked with him in 6 weeks.  He 
noted that the veteran did not experience flashbacks while 
working with him, but he did chase customers from the store 
on one occasion when he got into a disagreement with them.  
The bar manager at the VFW Post noted that the veteran 
associated with 3 other veterans in a "click," and got 
"mouthy" after drinking too much.  However, he had not 
gotten into fights there, although he had come close.  The 
manager did not consider the veteran to be a loner.  He 
stated that the veteran would get up and shoot a game of pool 
with others every now and then.  Two other interviewees, an 
employer and co-worker, offered no specifics regarding the 
veteran's reported behavior due to PTSD symptomatology.  The 
overall field examination report resulting from these 
interviews with the veteran's former co-workers, friends, 
neighbors, and parents, reflected that while the veteran's 
behavior had changed since his return from Vietnam, he did 
not appear irrational or violent in public.  

The June 1997 VA examination report reiterated the veteran's 
military and medical history.  The veteran's activities of 
daily living were noted to be restricted and marginal.  He 
spent most of his time alone with his two dogs.  The examiner 
noted that the veteran's overall past job performance and 
functioning was considerably limited, and that he had been 
unemployed for the past years because of his difficulties.  
His continued isolation and withdrawal and persistent PTSD 
symptoms were noted to have affected his ability to obtain 
and retain employment.  His mental status examination 
revealed soft, low, but not monotone speech.  His mood was 
moderately to severely anxious and apprehensive, dysphoric 
and moderately depressed.  His affect was restricted.  There 
was some distancing, vigilance and mistrustfulness but no 
paranoid delusions were noted.  There were no obsessions or 
compulsions.  His memory showed some deficits on recall which 
may have been attributable to his affective state.  The 
diagnosis was Axis I- veteran's chronically depressed mood, 
anxiety, social withdrawal, nightmares, sleep disturbance, 
rumination, and emotional instability, PTSD, chronic; some 
depressive symptoms, not otherwise specified; Axis V - GAF, 
50.  

A November 1997 VA examination report included a 
psychological evaluation.  The mental status evaluation 
revealed that the veteran was well-oriented, cooperative, and 
adequately dressed and groomed.  His affect was restricted 
and his mood appeared mildly depressed.  His thought content 
was consistent with the interview and there was no evidence 
of suicidal or homicidal ideation or psychosis.  His judgment 
and insight were intact.  The examiner reported an Axis I 
diagnosis of moderate to severe PTSD manifested by social 
isolation, estrangement from family, and low self esteem.  
His GAF was reported to be 60.  The examiner offered an 
opinion that the veteran's chronically depressed mood, 
anxiety, social withdrawal, nightmares, sleep disturbance, 
rumination, and emotional instability rendered him of limited 
employability.  He noted that while the veteran's self-report 
of symptoms over the past year did not indicate a significant 
change in functional capacity, he continued to be disabled by 
his PTSD symptoms.  

The VA psychiatric examination report, also conducted in 
November 1997, revealed essentially the same mental status 
evaluation.  The examiner noted that the veteran's chronic 
PTSD problems were characterized by recurring dysphoria, 
depressed, anxious and tense mood, social withdrawal, 
distressing dreams and recurrent nightmares and occasional 
reliving of the experiences, sleep disturbances, and impaired 
relationships with others which caused continued occupational 
impairments.  The examiner further noted that he did not find 
evidence to support a personality disorder and therefore at 
this assessment, he could not separate symptoms and findings 
of personality disorder as there was no data to support such 
diagnosis.  He reported an Axis V GAF scaled score of 55.  

The veteran is currently assigned a 50 percent rating for 
PTSD, and, as noted earlier was assigned a 30 percent rating 
from November 1992 to August 22, 1994.  He requests higher 
ratings for both periods in question.  Both ratings have been 
assigned after consideration of both old and revised 
regulations pertaining to PTSD symptomatology.  Karnas 1 Vet. 
App. at 313 (1991).   

Under the regulations pertaining to psychiatric disabilities 
in effect prior to November 7, 1996 (38 C.F.R. § 4.132, 
Diagnostic Code 9411), a 30 percent rating was indicative of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).   

A 50 percent rating under the "old" regulations was 
indicative of considerable industrial impairment.  Such 
disability was demonstrated by an inability to maintain 
effective or favorable relationships with people such that 
one's reliability, flexibility and efficiency levels were 
considerably impaired, while a 70 percent rating was 
indicative of severe industrial impairment such that the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  

Under the revised regulations governing PTSD symptomatology 
(38 C.F.R. § 4.130, Diagnostic Code 9411), a disability 
rating of 50 percent rating is warranted for evidence of 
occupational and social impairment with reduced reliability 
and productivity due to particular symptoms such as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating under the "new" regulations is 
productive of occupational and social impairment 
characterized by deficiencies in most areas such as work, 
family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  

In reviewing the medical evidence of record during the time 
periods in question, the Board finds that the symptoms of the 
veteran's PTSD prior to August 22, 1994, most nearly 
approximated a 30 percent disability rating, and no more, 
under the "old" regulations (definite industrial 
impairment).  There is simply no medical evidence during this 
time period that the veteran was considerably impaired such 
that a 50 percent rating was warranted.  His mental status 
evaluation showed a somewhat anxious affect but there was no 
evidence to show that he suffered from panic attacks, that 
his speech was circumstantial, circumlocutory or stereotyped, 
or that he had difficulty in understanding complex commands.  
His judgment and insight were intact, as was his immediate 
and remote memory.  

The veteran's VA examination report of December 1992 
indicated previous periods of anxiety and some social 
isolation as manifested in his choice to live away from all 
family members except his daughter.  However, he had been 
working full-time and left employment when he was laid off 
due to financial problems.   Notwithstanding that it was his 
brother's film processing company, he had been employed there 
10 years, and, according to his brother's January 1997 VA 
field interview, the veteran had not had problems at work.  
He apparently, on one occasion, disagreed with customers and 
chased them away, but there were no other reports of 
inappropriate behavior.  The veteran reported that he could 
not return to retail sales work but he was able to obtain 
employment as a security guard.

The VA outpatient treatment records from November 1993 
reflect that the veteran was prescribed medication for his 
PTSD.  He also was angry and depressed but asserted that he 
would not hurt himself or others.  VA clinical records 
reflect an increase in PTSD symptomatology beginning in late 
August 1994, but such increase was taken into consideration 
when the RO increased the rating to 50 percent, effective 
August 23, 1994.  

The Board is cognizant of a VA psychologist's notation that 
psychological test results showed considerable pathology, but 
the psychiatrist who examined the veteran at that time 
recorded a GAF score of 60, with a score of 65 for the year 
prior, and the psychologist indicated that he agreed with the 
psychiatrist's findings.  Moreover, the psychologist also 
noted that the veteran had a personality disorder, which is 
not part of his service-connected psychiatric condition.  As 
to the psychologist's notation that that a test showed that 
the veteran scored well above the cutoff for determining 
whether he had PTSD symptomatology, the Board notes that the 
existence or persistence of such symptomatology is not in 
dispute.  The question here is one of degree or, more 
precisely, the degree of social and industrial impairment due 
solely to PTSD.  Following a consideration of all of the 
relevant clinical findings, including the GAF score noted 
upon the VA psychiatric examination in December 1992, it is 
the Board's judgment that the preponderance of the evidence 
is against a finding of more than definite or moderately 
large social and industrial impairment prior to August 23, 
1994.  Accordingly, a disability rating in excess of 30 
percent for PTSD, prior to August 23, 1994, is not warranted.   

Medical evidence dated August 23, 1994, indicates that the 
veteran's PTSD symptomatology had increased in severity.  He 
was noted to be living in a motel and still had nightmares 
about Vietnam.  The veteran's VA treatment notes from October 
1994 confirmed a reported increase symptoms; it was reported 
at that time that his Mississippi Scale for Combat Related 
PTSD had risen from 118 two years earlier to a present score 
of 150.  However, while a VA psychiatrist stated that the 
veteran's PTSD seemed to be worsening, there was no statement 
or elaboration as to the specific symptoms and, as noted 
above, the increased rating to 50 percent contemplates 
considerable impairment.

In general, the remaining medical evidence of record from 
October 1994, through November 1997, shows that the veteran's 
PTSD symptomatology continued at a level of impairment 
indicative of a 50 percent rating in consideration of both 
the old and the new PTSD regulations.  While the medical 
professionals have reported symptoms varying between moderate 
and severe, the evidence over the past six years does not 
show an increase in symptomatology to the degree that a 
disability rating in excess of 50 percent is warranted.  The 
veteran's judgment and thinking have remained intact, there 
has been no evidence of suicidal ideation or obsessional 
rituals or near continuous panic affecting the ability to 
function independently.  The Board points out here that, 
while an April 1996 VA examination noted the veteran's 
history of constant suicidal ideation that was never acted 
on, the reference was to suicidal ideation prior to a 
hospital admission in 1991 or 1992.  In addition, while the 
VA examiner did reference chronic and constant low grade 
suicidal and homicidal ideation, he noted that it was the 
veteran's report that it had occurred both in Vietnam, and 
some in the United States, and it did not prevent the 
examiner from assigning a GAF score of 60 which indicates 
moderate impairment in functioning.  (The GAF scores are set 
forth in the DSM-IV, which has been adopted by the VA.  See 
38 C.F.R. § 4.125 (1999).)  There are no further findings of 
suicidal ideation in more recent evaluations, nor do the 
outpatient treatment notes indicate such.  Indeed, the 
November 1997 VA examination report specifically found no 
evidence of suicidal or homicidal ideation or psychosis.  

With regard to the veteran's social and familial 
relationships, the evidence does demonstrate some difficulty 
with maintaining relationships in that he was married three 
times and reported no friends other than combat veterans.  
However, he was in contact regularly with his immediate 
family, including his daughter and parents, and also 
maintained contact with his two brothers.  He saw his younger 
brother both as his brother's dental patient and on a social 
basis during holidays.  He was also noted to visit the local 
VFW Post every few weeks and, while he mainly associated with 
other veterans he knew, he also shot pool on occasion.  

The Board notes that the veteran has been unemployed for 
approximately two years and is in receipt of disability 
benefits from the Social Security Administration (SSA).  
However, the SSA decision that granted benefits was based 
upon the veteran's affective disorders, as well as anxiety 
related disorders.  That is, while the veteran's PTSD is 
certainly one of the anxiety related disorders, it is 
apparent that the SSA decision was also based upon other 
psychiatric disability.  Indeed, the record shows that the 
veteran has also been diagnosed with a dysthymic disorder.  
In any event, while an SSA decision granting disability 
benefits is pertinent to the adjudication of a claim for VA 
benefits, it is not controlling for VA purposes.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  In this case, other evidence of record 
reflects that the veteran was either laid off from other jobs 
for economic reasons, or voluntarily resigned for his own 
reasons.  Although his VA therapist in July 1996, indicated 
that the veteran was unemployable due to PTSD, the 
overwhelming evidence does not support such an assertion.  
The VA examination reports have consistently shown that the 
veteran clearly has some degree of occupational impairment 
due to his PTSD symptoms, and his June 1997 and November 1997 
VA examination reports noted that his PTSD symptoms affected 
his employability, but there has been no further report or 
finding that he is unemployable solely due to PTSD.  His GAF 
scores have also been consistently between 50 and 60, which 
indicates considerable, but not severe impairment.  While the 
DSM-IV cites as an example of serious impairment an inability 
to keep a job, and there is indication here of limited 
employment options, the Board finds no medical opinion of 
record indicating that the veteran is unable to hold a job 
due solely to his PTSD.   

Thus, in reviewing the evidence of record, the Board 
concludes that the preponderance is against a disability 
rating in excess of 50 percent for PTSD.  There is a 
substantial amount of medical evidence associated with the 
claims file through November 1997, and it fails to show, as a 
whole, that the veteran is severely impaired as contemplated 
by the schedular criteria of 38 C.F.R. §§ 4.130, 4.132, 
Diagnostic Code 9411.  The veteran has not reported current 
symptoms of suicidal ideation, and he has never been found to 
have obsessional rituals or compulsions.  His speech has 
remained logical and goal directed and there is no evidence 
to show that he is unable to function independently.  He has 
shown some vigilance but no paranoid delusions and, although 
his June 1997 VA examination report noted some memory 
deficits, the examiner attributed it to the veteran's 
restricted affect.  He was seen as mildly depressed in 
November 1997, with chronic anxiety, recurrent nightmares, 
sleep disturbance and social withdrawal, all symptoms 
consistent with a 50 percent disability rating under both 
1996 and 1999 diagnostic criteria. 

In conclusion, after a review of pertinent medical evidence, 
mindful of the applicable diagnostic criteria prior to and 
after November 7, 1996, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 50 percent under either the old or the new rating 
criteria.   

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims for increased 
ratings for PTSD, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular 
evaluation should be assigned under the provisions of 38 
C.F.R. § 3.321(b)(1) (1999).  However, the Board finds that 
the record does not present "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards" as contemplated by that 
regulation.  There has been no showing by the veteran that 
his PTSD symptoms, in and of themselves, have resulted in 
marked interference with employment (i.e., beyond that 
contemplated by the assigned evaluation), or necessitated 
frequent periods of hospitalization.  He has not recently 
been hospitalized for PTSD, and, as discussed previously, 
there has been no showing that the veteran is unemployable.  
His occupational impairment is considered in the assignment 
of a 50 percent rating.  Therefore, while he has resigned 
from his past two positions, reportedly due to PTSD symptoms, 
the evidence does not show such extraordinary circumstances 
that this case meets the criteria for submission for 
assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 377. 
(1969); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD, from November 6, 1992 to August 22, 1994, is 
denied.  

Entitlement to a disability rating in excess of 50 percent 
for PTSD, from August 23, 1994, is denied. 



		
	R. F. WILLIAMS 
	Veterans Law Judge
	Board of Veterans' Appeals



 

